Citation Nr: 0728072	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to August 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The December 2004 rating decision also adjudicated the 
veteran's claim for an increased rating for her right knee 
disability.  However, the veteran only appealed the denial of 
the back disability claim.  Consequently, only the claim for 
service connection for a back disability is currently in 
appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back disability on 
the basis that her back problems are caused by her service-
connected right knee disability.  VA medical records in May 
2003 reveal that the veteran was seen for back complaints.  
The VA scheduled the veteran for X-rays of her back.  
However, the results of the X-rays of the back are not 
contained in the veteran's claims file.  The veteran's X-ray 
reports and any other subsequent VA treatment records should 
be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Board notes that the veteran has not been provided a VA 
examination for the purpose of determining whether there is 
any current back disability that is caused or aggravated by 
the veteran's service-connected right knee disability.  Since 
the record indicates that the veteran has had treatment for 
back complaints and since she has a service-connected right 
knee disability, the Board is of the opinion that a VA 
examination with medical opinion is indicated.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board also notes that in October 2005 the 
veteran's representative reported that the veteran had 
requested that she be provided a VA examination of the back.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:


1.  Send the veteran a notice letter which 
meets the requirements as outlined in 
Dingess.  

2.  Obtain copies of the veteran's VA X-
ray reports of the back performed in May 
or June 2003.  Also obtain the veteran's 
VA medical records dated from March 2004 
to present.  

3.  Schedule the veteran for a VA 
orthopedic examination of the back.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  If 
a chronic back disability is diagnosed, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that any such back disability is caused by 
veteran's service-connected right knee 
disability.  If the examiner concludes 
that there is no causal connection, it 
should be indicated whether there has been 
aggravation of any back disability found 
as a result of the service-connected right 
knee disability, and if so, specify the 
degree of aggravation (i.e., increase in 
disability).  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  In regard to 
aggravation, a distinction should be drawn 
between any temporary exacerbation of 
symptoms as opposed to an increase in the 
level of disability beyond natural 
progression.  Reasons and bases for all 
opinions expressed should be provided.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



